Citation Nr: 1539167	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  13-04 820	)	DATE
	)
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the severance of service connection for posttraumatic stress disorder (PTSD) was proper.

2.  Whether the severance of service connection for bilateral hearing loss was proper.

3.  Whether the severance of service connection for tinnitus was proper.

4.  Whether the severance of service connection for residuals of malaria was proper.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (hereinafter Agency of Original Jurisdiction (AOJ) has determined that the appellant had one continuous period of active service from October 1964 to June 1968 under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 AOJ rating decision which severed service connection for PTSD, bilateral hearing loss, tinnitus and residuals of malaria.

The appellant requested a Board hearing in connection with his appeal.  Such was scheduled for September 9, 2015, before the undersigned Veterans Law Judge; however, as the Veteran withdrew his appeal on the same date, the hearing was cancelled.


FINDING OF FACT

On September 9, 2015, prior to the promulgation of a decision in the appeal, the appellant submitted a written statement withdrawing his appeal on the issues of whether the severance of service connection for PTSD, bilateral hearing loss, tinnitus, and residuals of malaria was proper.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of whether the severance of service connection for PTSD was proper have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the appellant on the issue of whether the severance of service connection for bilateral hearing loss was proper have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal by the appellant on the issue of whether the severance of service connection for tinnitus was proper have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of an appeal by the appellant on the issue of whether the severance of service connection for residuals of malaria was proper have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On September 9, 2015, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement withdrawing his appeal on the issues of whether the severance of service connection for PTSD, bilateral hearing loss, tinnitus, and residuals of malaria was proper.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.



		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


